The defendant was convicted of the crime of assault in the second degree. The conviction was based upon evidence that he had fired four times with a revolver into the complainant's store, after an altercation with, and an assault upon the complainant's wife over a purchase of cigarettes. The judgment has been affirmed by the unanimous vote of the justices of the Appellate Division. The appellant asks us to review the evidence upon the trial, with respect to its sufficiency and character to justify a conviction; but the unanimous affirmance below concludes this court. This is so, as well in criminal, as in civil causes. (People v. Helmer, 154 N.Y. 596; People v. Adams, 176 ib. 351; People v. De Garmo, 179 ib. 130.) Confusion of mind upon this subject should cease.
The case of People v. Ledwon, (153 N.Y. 10), did not come under the operation of the constitutional amendment. It has *Page 515 
no application. In the case of People v. Gaffey, (182 N.Y. 257), the concurrence of the judges was upon the merits, or, in effect, in the result, and did not sustain the opinion otherwise. The constitutional provision as to the conclusiveness of a judgment upon all questions of fact, when unanimously affirmed by the Appellate Division, is unqualified in its language and there is no reason for denying its effect in criminal cases. (Constitution, art. VI, section 9.)
The judgment of conviction should be affirmed.
CULLEN, Ch. J., EDWARD T. BARTLETT, HAIGHT, VANN, WERNER and HISCOCK, JJ., concur.
Judgment of conviction affirmed.